
	

113 HR 5042 IH: Jumpstart VA Construction Act
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5042
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. McNerney introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out a pilot program under which the Secretary
			 enters into partnership agreements with non-Federal entities for the
			 construction of major medical facility projects.
	
	
		1.Short titleThis Act may be cited as the Jumpstart VA Construction Act.
		2.FindingsCongress makes the following findings:
			(1)The buildings of the Department of Veterans Affairs have an average age of 60 years.
			(2)Since 2004, use of Department facilities has grown from 80 percent to 120 percent, while the
			 condition of these facilities has eroded from 81 percent to 71 percent
			 over that same period of time.
			(3)The Department currently manages and maintains more than 5,600 buildings and almost 34,000 acres of
			 land.
			(4)More than 3,900 infrastructure gaps remain that will cost between $54,000,000,000 and
			 $66,000,000,000 to close, including $10,000,000,000 in activation costs.
			(5)The Veterans Health Administration has 21 major construction projects dating to 2007 that have been
			 only partially funded.
			(6)The total unobligated amount for all currently budgeted major construction projects exceeds
			 $2,900,000,000.
			(7)To finish existing projects and to close current and future gaps, the Department will need to
			 invest at least $23,200,000,000 over the next 10 years.
			(8)At current requested funding levels, it will take more than 67 years to complete the 10-year
			 capital investment plan of the Department.
			3.Pilot program for the construction of Department of Veterans Affairs major medical facility
			 projects by non-Federal entities under partnership agreements
			(a)In generalThe Secretary of Veterans Affairs shall carry out a 10-year pilot program under which the Secretary
			 shall enter into partnership agreements on a competitive basis with
			 appropriate non-Federal entities for the construction of major
			 construction projects authorized by law.
			(b)Selection of projects
				(1)In generalThe Secretary shall select 10 major construction projects for completion by non-Federal entities
			 under the pilot program. Each project selected shall be a major medical
			 facility project authorized by law for the construction of a new facility
			 for which—
					(A)Congress has appropriated any funds;
					(B)the design and development phase is complete; and
					(C)construction has not begun, as of the date of the enactment of this Act.
					(2)Type of projectsIn selecting major construction projects under paragraph (1), the Secretary shall select—
					(A)four seismic-related projects;
					(B)four community based outpatient clinic-related projects; and
					(C)two other projects.
					(c)AgreementsEach partnership agreement for a construction project under the pilot program shall provide that—
				(1)the non-Federal entity shall obtain any permits required pursuant to Federal and State laws before
			 beginning to carry out construction; and
				(2)if requested by the non-Federal entity, the Secretary shall provide technical assistance for
			 obtaining any necessary permits for the construction project.
				(d)Responsibilities of SecretaryThe Secretary shall—
				(1)appoint a non-Department of Veterans Affairs entity as the project manager of each major
			 construction project for which the Secretary enters into a partnership
			 agreement under the pilot program;
				(2)ensure that the project manager appointed under paragraph (1) develops and implements a project
			 management plan to ensure concise and consistent communication of all
			 parties involved in the project;
				(3)work in cooperation with each non-Federal entity with which the Secretary enters into a partnership
			 agreement to minimize multiple change orders;
				(4)develop metrics to monitor change order process times, with the intent of expediting any change
			 order; and
				(5)monitor any construction project carried out by a non-Federal entity under the pilot program to
			 ensure that such construction is in compliance with the Federal
			 Acquisition Regulations and Department of Veterans Affairs acquisition
			 regulations and that the costs are reasonable.
				(e)Reimbursement
				(1)In generalThe Secretary shall reimburse, without interest, a non-Federal entity that carries out work
			 pursuant to a partnership agreement under the pilot program in an amount
			 equal to the estimated Federal share of the cost of such work. Any costs
			 that exceed the amount originally agreed upon between the Secretary and
			 the non-Federal entity shall be paid by the non-Federal entity. The
			 Secretary may commence making payments to a non-Federal entity under this
			 subsection upon entering into a partnership agreement with the entity
			 under this section.
				(2)LimitationThe Secretary may not make any reimbursement payment under this subsection until the Secretary
			 determines that the work for which the reimbursement is requested has been
			 performed in accordance with applicable permits and approved plans.
				(3)Budget requestsThe Secretary shall budget for reimbursement under this section on a schedule that is consistent
			 with the budgeting process of the Department and the ongoing Strategic
			 Capital Investment Planning priorities list.
				(f)Comptroller General reportThe Comptroller General of the United States shall submit to Congress a biennial report on the
			 partnership agreements entered into under the pilot program.
			(g)Deadline for implementationThe Secretary shall begin implementing the pilot program under this section by not later than 180
			 days after the date of the enactment of this Act.
			
